 


110 HR 4709 IH: To extend the temporary suspension of duty on Cloquintocet-mexyl.
U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4709 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2007 
Mr. Terry introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To extend the temporary suspension of duty on Cloquintocet-mexyl. 
 
 
1.Cloquintocet-mexyl 
(a)In generalHeading 9902.12.57 of the Harmonized Tariff Schedule of the United States (relating to Cloquintocet-mexyl) is amended by striking the date in the effective period column and inserting 12/31/2011. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
